            CASE 0:20-cv-02154-ECT-BRT Doc. 3 Filed 10/23/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

  James Paul Aery,                                     Civ. No. 20-2154 (ECT/BRT)

                        Plaintiff,

  v.                                                              ORDER

  Sgt. Collins, Official and Individual
  Capacity,

                        Defendant.



       IT IS HEREBY ORDERED that:

       1.      The application to proceed in forma pauperis of James Paul Aery (Doc. No.

2) is GRANTED.

       2.      Aery must submit a properly completed Marshal Service Form (Form

USM-285) for the defendant. If Aery does not complete and return the Marshal Service

Form within 30 days of this order, it will be recommended that this matter be dismissed

without prejudice for failure to prosecute. A Marshal Service Form will be provided to

Aery by the Court.

       3.      After the return of the completed Marshal Service Forms, the Clerk of

Court is directed to seek waiver of service from defendant Collins in her personal

capacity, consistent with Rule 4(d) of the Federal Rules of Civil Procedure.

       4.      If a defendant sued in his or her personal capacity fails without good cause

to sign and return a waiver within 30 days of the date that the waiver is mailed, the Court
              CASE 0:20-cv-02154-ECT-BRT Doc. 3 Filed 10/23/20 Page 2 of 2




will impose upon that defendant the expenses later incurred in effecting service of

process. Absent a showing of good cause, reimbursement of the costs of service is

mandatory and will be imposed in all cases in which a defendant does not sign and return

a waiver of service form. See Fed. R. Civ. P. 4(d)(2).

         5.      The U.S. Marshals Service is directed to effect service of process on

defendant Collins in her official capacity as an agent of the State of Minnesota consistent

with Rule 4(j) of the Federal Rules of Civil Procedure.

6.       Aery must pay the unpaid balance ($350.00) of the statutory filing fee for this

action in the manner prescribed by 28 U.S.C. § 1915(b)(2), and the Clerk of Court shall

provide notice of this requirement to the authorities at the institution where Aery is

confined. The Court finds that Aery has no assets and no means by which to pay an initial

partial filing fee, see 28 U.S.C. § 1915(b), and that requirement will therefore be waived.

     Dated: October 23, 2020                       s/ Becky R. Thorson
                                                   BECKY R. THORSON
                                                   United States Magistrate Judge




                                               2
